DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	Response to Election/Restriction filed on 6/24/2022 is acknowledged.
4.	Claim filed on 6/24/2022 is acknowledged.  
5.	Claim 11 has been cancelled.  
6.	Claims 1-10 and 12-21 are pending in this application.
7.	Claims 2 and 13-21 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  
8.	Claims 1, 3-10 and 12 are under examination. 

Priority
9.	The instant application is a 371 of PCT/US2018/014883 filed on 1/23/2018
which claims benefit of US provisional application No. 62/540704 filed on 8/3/2017.  US provisional application No. 62/540704 provides support to instant claims 1, 3-10 and 12.  Therefore, the effective filing date of instant claims 1, 3-10 and 12 is the filing date of US provisional application No. 62/540704, which is 8/3/2017.
Elections/Restrictions
10.	Applicant’s election without traverse of Group 1 (claims 1, 3-10 and 12) and election of a dosing regimen that maintains the concentration of CD101 within the intra-abdominal abscess (IAA) at a concentration that exceeds the mutant prevention concentration (MPC) within 6 hours following administration and which exceeds the MPC for at least 24 hours as species of amount/dosage and administering scheme of CD101; and intravenous administration as species of route of administering CD101 in the reply filed on 6/24/2022 is acknowledged.  With regards to the species election of specific CD101, in view of Applicant's amendments to the claim and Applicant's persuasive arguments, this species election requirement is hereby withdrawn.  The requirement is made FINAL in this office action.
	Group 1 is drawn to a method of treating an individual having intra-abdominal candidiasis (IAC), comprising: (i) identifying the individual as having IAC or suspected as having IAC; and (ii) administering to the individual a pharmaceutical composition comprising CD101 having the structure of: 
    PNG
    media_image1.png
    260
    391
    media_image1.png
    Greyscale
 in salt or neutral form, wherein said composition is sufficient to treat the IAC.  A search was conducted on the elected species; and prior art was found.  Claims 1, 3-10 and 12 are examined on the merits in this office action. 

Objections
11.	The specification is objected to for the following minor informality: The specification recites "In any of the above embodiments, pharmaceutical composition may be administered is administered to the subject in a single dose…" on page 2, lines 7-8; and "…which is the mouse equivalent human dose (Error! Reference
source not found.)" on page 25, lines 22-23 in instant specification.  There appears to be extra words in these recitations.  Applicant is required to correct these errors.
12.	The specification is objected to for the following minor informality: The specification recites "…chicken, rat, mouse, and sheep.. An individual…" on page 5, lines 25-26 in instant specification.  There appears to be an extra period in this recitation.  Applicant is required to correct this error.
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
13.	Claim 3 is objected to for the following minor informality: Applicant is suggested to amend claim 3 as "The method of claim 1, wherein the individual has an intra-abdominal abscess (IAA), and wherein the pharmaceutical composition is…".
14.	Claim 10 is objected to for the following minor informality: Applicant is suggested to amend claim 10 as "…(ii) weekly in an amount of 200 to 1200 mg for one to twelve weeks".  
15.	Claim 12 is objected to for the following minor informality: Applicant is suggested to amend claim 12 as "wherein the pharmaceutical composition is administered to the individual in a single dose, and wherein the single dose comprises an amount of the CD101 in salt or neutral form sufficient to treat IAC ".

Rejections
Claim Rejections - 35 U.S.C. § 112 paragraph (b)
16.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
 
17.	Claims 1, 3-10 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
18.	Claim 1 recites "A method of treating an individual having intra-abdominal candidiasis (IAC), comprising: (i) identifying the individual as having IAC or suspected as having IAC; and…”.  In the instant case, it is unclear what is the patient population in the method recited in instant claim 1.  Therefore, the metes and bounds of instant claim 1 is vague and indefinite.  Because claims 3-10 and 12 depend from indefinite claim 1, and do not clarify the point of confusion, they must also be rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
 	Furthermore, Applicant is suggested to amend claim 1 as "A method of treating an individual having intra-abdominal candidiasis (IAC), comprising: (i) identifying the individual as having IAC; and (ii) administering…" to overcome this ground of rejection.

Claim Rejections - 35 U.S.C. § 103
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

20.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

21.	Claims 1, 3-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the ERAXIS document (from Pfizer, 11/2013, pages 1-17) in view of Zhao et al (Cellular Microbiology, 2016, 18, pages 1308-1316, filed with IDS), Forrest et al (US 2016/0213742 A1, filed with IDS) and Tanguay (Designing Safe and Efficient Phase I Studies to Expedite Clinical Development, from PharmaNet Development Group, Inc., 4/12/2010, pages 1-34). 
The instant claims 1, 3-10 and 12 are drawn to a method of treating an individual having intra-abdominal candidiasis (IAC), comprising: (i) identifying the individual as having IAC or suspected as having IAC; and (ii) administering to the individual a pharmaceutical composition comprising CD101 having the structure of: 
    PNG
    media_image1.png
    260
    391
    media_image1.png
    Greyscale
 in salt or neutral form, wherein said composition is sufficient to treat the IAC.
The ERAXIS document, throughout the literature, teaches ERAXIS is a lyophilized product for intravenous (IV) administration and comprises anidulafungin (an echinocandin antifungal drug) as the active ingredient; and can be used in adults for the treatment of Candida infection including intra-abdominal abscess (IAA, one category of intra-abdominal candidiasis), for example, page 1, left column, Title; and Section "Indications and Usage".  Therefore, in view of the teachings of the ERAXIS document as a whole, one of ordinary skilled in the art would understand and immediately envision a method of treating an individual having IAA, comprising: (i) identifying the individual as having IAA; and (ii) intravenously (IV) administering to the individual ERAXIS, wherein said composition is sufficient to treat the IAA.  It meets the limitation of the patient population recited in instant claims 1 and 3; and the route of administration recited in instant claim 10.
The difference between the reference and instant claims 1, 3-10 and 12 is that the reference does not explicilty teach a dosing regimen that maintains the concentration of CD101 within the intra-abdominal abscess (IAA) at a concentration that exceeds the mutant prevention concentration (MPC) within 6 hours following administration and which exceeds the MPC for at least 24 hours as the elected species of amount/dosage and administering scheme of CD101; intravenous administration as the elected species of route of administering CD101; CD101 having the structure of: 
    PNG
    media_image1.png
    260
    391
    media_image1.png
    Greyscale
 in salt or neutral form recited in instant claim 1; and the limitations of instant claims 3-10 and 12.
However, Zhao et al, throughout the literature, teach CD101 with the structure 
    PNG
    media_image2.png
    196
    241
    media_image2.png
    Greyscale
 is a novel long-acting echinocandin that can be used to treat severe fungal infections including invasive candidiasis, for example, page 1308, Section "Summary"; and page 1309, Figure 1.  Zhao et al further teach CD101 exhibits superior pharmacokinetics (PK) properties; and data obtained from a single intraperitoneal (IP) doses of 10, 20, 40 and 60mg/kg of CD101 show maximum plasma concentrations (Cmax) of CD101 are observed at 1 h, 6 h, 6 h and 12 h with mean Cmax values of 23.1, 43.3, 82.3 and 95.8 μg/ml for the doses of 10, 20, 40 and 60mg/kg respectively; and the elimination half-life is long for each dose, ranging from 29.8 to 52.0 h, for example, page 1312, left column, Section "PK" and Figure 4.  Zhao et al also teach the in vivo efficacy of a single dose CD101 to treat echinocandin resistant C. albicans in a mouse model of invasive candidiasis, for example, pages 1310-1311, Section "In vivo efficacy of CD101 to treat echinocandin resistant C. albicans in a mouse model of invasive candidiasis".  Furthermore, Zhao et al teach administering antibiotic at a dose above the mutant prevention concentration (MPC) would inhibit the growth of potentially resistant isolates; and the MPC for CD101 is 16 μg/ml against testing WT C. albicans (DPL225) and C. glabrata (BAD55) strains, for example, page 1310, Section "Mutant prevention concentration (MPC) determination" and Figure 2.  In addition, Zhao et al teach "in vivo experiments also prove the usefulness to control the frequency of resistant mutant development by maintaining drug levels above MPC for certain time of period…Given the high plasma drug exposure potential and wide safety margin of CD101, and the fact that CD101 and MCF have the same MPC value suggests a possible advantage of CD101 in preventing resistance to currently approved echinocandin drugs"; "From a pharmacokinetic and pharmacodynamic standpoint, drugs that exhibit concentration-dependent killing and prolonged post-antibiotic effects are most effective when larger dose levels are administered infrequently"; and "In conclusion, CD101 is a novel, long-acting echinocandin drug that exhibits both in vitro and in vivo strong antifungal activities against a wide spectrum of fungal pathogens. Given its superior PK properties, this drug has the potential to be advantageous for suppressing emergence of resistance to currently approved echinocandin drugs", for example, page 1312, right column, the last paragraph; and page 1313, left column, the 3rd and 4th paragraphs.  Therefore, in view of the combined teachings of the ERAXIS document and Zhao et al, it would have been obvious to one of ordinary skilled in the art to develop a method of treating an individual having IAA, comprising: (i) identifying the individual as having IAA; and (ii) intravenously (IV) administering to the individual CD101 with the structure 
    PNG
    media_image2.png
    196
    241
    media_image2.png
    Greyscale
 in a single dose, wherein CD101 is administered at a dose that is sufficient to treat the IAA and maintains CD101 level within the IAA above MPC for certain time of period, and wherein the MPC is 16 μg/ml.  It reads on intravenous administration as the elected species of route of administering CD101.
Furthermore, Forrest et al teach biafungin (synonym of CD101) with the structure 
    PNG
    media_image3.png
    693
    1027
    media_image3.png
    Greyscale
 or a salt thereof is a β 1,3-glucan synthase inhibitor; and can be used in compounds containing a pathogen pattern recognition receptor ligand and a β 1,3-glucan synthase inhibitor for treating fungus infection such as IAC and IAA in a subject in need thereof, for example, Abstract; pages 5-6, paragraph [0026]; page 44, paragraph [0082]; the 1st compound on page 60; page 72, paragraph [0205] and [0206]; and claims 4 and 84.  Therefore, in view of the combined teachings of the ERAXIS document, Zhao et al and Forrest et al, it would have been obvious to one of ordinary skilled in the art to develop a method of treating an individual having IAA, comprising: (i) identifying the individual as having IAA; and (ii) intravenously (IV) administering to the individual a salt form of CD101 with the structure 
    PNG
    media_image2.png
    196
    241
    media_image2.png
    Greyscale
 in a single dose, wherein such CD101 is administered at a dose that is sufficient to treat the IAA and maintains the CD101 level within the IAA above MPC for certain time of period, and wherein the MPC is 16 μg/ml.
And, Tanguay teaches that in the field of clinical development, both dosage concentration and administration scheme and duration play important roles in the designing of a safe and efficient phase I clinical trial, for example, pages 2, 7, 15, 16 and 24.  Therefore, in view of the combined teachings of Zhao et al and Tanguay, one of ordinary skilled in the art would have been motivated to optimize the dosage concentration of the salt form of CD101 and the administration scheme and duration for effectively treating IAA in a subject in need thereof, including a dosing regimen that maintains the concentration of CD101 within the IAA at a concentration that exceeds the MPC within 6 hours following administration and which exceeds the MPC for at least 72 hours.  It reads on a dosing regimen that maintains the concentration of CD101 within the intra-abdominal abscess (IAA) at a concentration that exceeds the mutant prevention concentration (MPC) within 6 hours following administration and which exceeds the MPC for at least 24 hours as the elected species of amount/dosage and administering scheme of CD101.  And, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). (see MPEP § 2144.05 II).
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of the ERAXIS document, Zhao et al, Forrest et al and Tanguay with routine optimization to develop a method of treating an individual having IAA, comprising: (i) identifying the individual as having IAA; and (ii) intravenously (IV) administering to the individual a salt form of CD101 with the structure 
    PNG
    media_image2.png
    196
    241
    media_image2.png
    Greyscale
 in a single dose, wherein such CD101 is administered at a dose that is sufficient to treat the IAA and maintains the CD101 level within the IAA above MPC within 6 hours following administration and which exceeds the MPC for at least 72 hours, and wherein the MPC is 16 μg/ml.
One of ordinary skilled in the art would have been motivated to combine the teachings of the ERAXIS document, Zhao et al, Forrest et al and Tanguay with routine optimization to develop a method of treating an individual having IAA, comprising: (i) identifying the individual as having IAA; and (ii) intravenously (IV) administering to the individual a salt form of CD101 with the structure 
    PNG
    media_image2.png
    196
    241
    media_image2.png
    Greyscale
 in a single dose, wherein such CD101 is administered at a dose that is sufficient to treat the IAA and maintains the CD101 level within the IAA above MPC within 6 hours following administration and which exceeds the MPC for at least 72 hours, and wherein the MPC is 16 μg/ml, because Zhao et al, throughout the literature, teach CD101 with the structure 
    PNG
    media_image2.png
    196
    241
    media_image2.png
    Greyscale
 is a novel long-acting echinocandin that can be used to treat severe fungal infections including invasive candidiasis.  Zhao et al further teach CD101 exhibits superior pharmacokinetics (PK) properties.  Zhao et al also teach administering antibiotic at a dose above the mutant prevention concentration (MPC) would inhibit the growth of potentially resistant isolates; and the MPC for CD101 is 16 μg/ml against testing WT C. albicans (DPL225) and C. glabrata (BAD55) strains.  In addition, Zhao et al teach "in vivo experiments also prove the usefulness to control the frequency of resistant mutant development by maintaining drug levels above MPC for certain time of period…Given the high plasma drug exposure potential and wide safety margin of CD101, and the fact that CD101 and MCF have the same MPC value suggests a possible advantage of CD101 in preventing resistance to currently approved echinocandin drugs"; "From a pharmacokinetic and pharmacodynamic standpoint, drugs that exhibit concentration-dependent killing and prolonged post-antibiotic effects are most effective when larger dose levels are administered infrequently"; and "In conclusion, CD101 is a novel, long-acting echinocandin drug that exhibits both in vitro and in vivo strong antifungal activities against a wide spectrum of fungal pathogens. Given its superior PK properties, this drug has the potential to be advantageous for suppressing emergence of resistance to currently approved echinocandin drugs".  Therefore, in view of the combined teachings of the ERAXIS document and Zhao et al, it would have been obvious to one of ordinary skilled in the art to develop a method of treating an individual having IAA, comprising: (i) identifying the individual as having IAA; and (ii) intravenously (IV) administering to the individual CD101 with the structure 
    PNG
    media_image2.png
    196
    241
    media_image2.png
    Greyscale
 in a single dose, wherein CD101 is administered at a dose that is sufficient to treat the IAA and maintains CD101 level within the IAA above MPC for certain time of period, and wherein the MPC is 16 μg/ml.  Forrest et al teach biafungin (synonym of CD101) with the structure 
    PNG
    media_image3.png
    693
    1027
    media_image3.png
    Greyscale
 or a salt thereof is a β 1,3-glucan synthase inhibitor; and can be used in compounds containing a pathogen pattern recognition receptor ligand and a β 1,3-glucan synthase inhibitor for treating fungus infection such as IAC and IAA in a subject in need thereof.  Therefore, in view of the combined teachings of the ERAXIS document, Zhao et al and Forrest et al, it would have been obvious to one of ordinary skilled in the art to develop a method of treating an individual having IAA, comprising: (i) identifying the individual as having IAA; and (ii) intravenously (IV) administering to the individual a salt form of CD101 with the structure 
    PNG
    media_image2.png
    196
    241
    media_image2.png
    Greyscale
 in a single dose, wherein such CD101 is administered at a dose that is sufficient to treat the IAA and maintains the CD101 level within the IAA above MPC for certain time of period, and wherein the MPC is 16 μg/ml.  Tanguay teaches that in the field of clinical development, both dosage concentration and administration scheme and duration play important roles in the designing of a safe and efficient phase I clinical trial.  Therefore, in view of the combined teachings of Zhao et al and Tanguay, one of ordinary skilled in the art would have been motivated to optimize the dosage concentration of the salt form of CD101 and the administration scheme and duration for effectively treating IAA in a subject in need thereof, including a dosing regimen that maintains the concentration of CD101 within the IAA at a concentration that exceeds the MPC within 6 hours following administration and which exceeds the MPC for at least 72 hours.  In addition, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP § 2144.05 II A). 
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of the ERAXIS document, Zhao et al, Forrest et al and Tanguay with routine optimization to develop a method of treating an individual having IAA, comprising: (i) identifying the individual as having IAA; and (ii) intravenously (IV) administering to the individual a salt form of CD101 with the structure 
    PNG
    media_image2.png
    196
    241
    media_image2.png
    Greyscale
 in a single dose, wherein such CD101 is administered at a dose that is sufficient to treat the IAA and maintains the CD101 level within the IAA above MPC within 6 hours following administration and which exceeds the MPC for at least 72 hours, and wherein the MPC is 16 μg/ml.

Obviousness Double Patenting 
22.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

23.	Claims 1, 3-10 and 12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of US patent 11197909 B2 in view of the ERAXIS document (from Pfizer, 11/2013, pages 1-17), Zhao et al (Cellular Microbiology, 2016, 18, pages 1308-1316, filed with IDS), and Tanguay (Designing Safe and Efficient Phase I Studies to Expedite Clinical Development, from PharmaNet Development Group, Inc., 4/12/2010, pages 1-34).
24.	Instant claims 1, 3-10 and 12 are drawn to a method of treating an individual having intra-abdominal candidiasis (IAC), comprising: (i) identifying the individual as having IAC or suspected as having IAC; and (ii) administering to the individual a pharmaceutical composition comprising CD101 having the structure of: 
    PNG
    media_image1.png
    260
    391
    media_image1.png
    Greyscale
 in salt or neutral form, wherein said composition is sufficient to treat the IAC.
25.	Claims 1-23 of US patent 11197909 B2 are drawn to a pharmaceutical composition for intravenous injection comprising an aqueous solution comprising at least 85% (w/w) water, between 0.4 mg/mL and 10 mg/mL CD101 acetate, between 0.12% to 0.6% (w/w) of a saccharide, and an intravenous solubility promoter, wherein the weight to weight (w/w) ratio of the intravenous solubility promoter to the CD101 acetate in the pharmaceutical composition is at least 2, and the pharmaceutical composition has a pH of between 5 and 7; a pharmaceutical composition comprising an effective amount of CD101 acetate, between 2% to 10% (w/w) of a saccharide, and an intravenous solubility promoter in a lyophilized composition, wherein the weight to weight (w/w) ratio of the intravenous solubility promoter to the CD101 acetate in the lyophilized composition is between 2 and 8, and the lyophilized composition, once reconstituted, provides an aqueous solution having a pH of between 5 and 7; a method of treating or preventing a fungal infection in a subject, comprising intravenously administering the pharmaceutical composition of claim 1 to the subject; a method of treating or preventing a fungal infection in a subject, comprising: (i) reconstituting the pharmaceutical composition of claim 10 to form an aqueous solution; and (ii) intravenously administering the aqueous solution to the subject, wherein the concentration of the CD101 acetate in the aqueous solution is between 0.4 mg/mL and 10 mg/mL; and a method of treating or preventing a fungal infection in a subject, comprising intravenously administering a pharmaceutical composition comprising an aqueous solution comprising at least 85% (w/w) water, between 0.4 mg/mL and 10 mg/mL CD101 acetate, and an intravenous solubility promoter, wherein the weight to weight (w/w) ratio of the intravenous solubility promoter to the CD101 acetate in the pharmaceutical composition is between 2 and 8, and the pharmaceutical composition has a pH of between 5 and 7.
26.	The difference between claims 1-23 of US patent 11197909 B2 and the method recited in instant claims 1, 3-10 and 12 is that claims 1-23 of US patent 11197909 B2 do not explicitly teach treating a subject having IAA with the pharmaceutical composition for intravenous injection comprising CD101 acetate.
	However, in view of the combined teachings of the ERAXIS document, Zhao et al and Tanguay with routine optimization as set forth in Section 21 above, it would have been obvious to one of ordinary skilled in the art to apply the pharmaceutical compositions for intravenous injection comprising CD101 acetate and/or modify the methods recited in claims 1-23 of US patent 11197909 B2 and develop the method recited in instant claims 1, 3-10 and 12.
	
27.	For the same/similar reasoning/rational as the rejection set forth in Sections 23-26 above, instant claims 1, 3-10 and 12 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 16, 31, 34, and 54-58 of co-pending Application No. 16/084600; claims 26, 27 and 29-42 of co-pending Application No. 16/346424; and claims 1-9, 12, 14, 18, 31, 32, 35-39, and 46 of co-pending Application No. 17/539727; and in view of the combined teachings of the ERAXIS document (from Pfizer, 11/2013, pages 1-17), Zhao et al (Cellular Microbiology, 2016, 18, pages 1308-1316, filed with IDS) and Tanguay (Designing Safe and Efficient Phase I Studies to Expedite Clinical Development, from PharmaNet Development Group, Inc., 4/12/2010, pages 1-34) with routine optimization as set forth in Section 21 above.
These are all provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/LI N KOMATSU/Primary Examiner, Art Unit 1658